ORIGINAL                                                                                    09/16/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0591


                                        DA 19-0591
                                                                               FILED
  JACOB SMITH,
                                                                               SEP 1 6 2020
                                                                            Bowe n Greenwood
               Petitioner and Appellant.                                  Clerk of Suprerne Court
                                                                             State of Montana

        v.                                                            ORDER

  STATE OF MONTANA,

               Respondent and Appellee.


        Self-represented Appellant Jacob Smith moves this Court to amend his opening
 briefthat he filed with this Court on February 25,2020. The State of Montana has not filed
 a response to this motion. We note that the State filed its response brief on June 19, 2020.
 Smith's reply brief is due on or before October 3, 2020.
        As grounds, Smith states that his arguments were not perfected or left in mid-
 sentence. He explains that he "identified the incompleteness of his opening briefil" He
 puts forth that he could not adequately prepare his initial brief because this Court only
 granted thirty days instead ofsixty days as he requested in his second motion for extension
 oftime. Smith notes that he presented seven issues on appeal and that he wants to amend
 his brief to include fifteen issues. He further states that he thought this Court would catch
 the incompleteness of his brief upon review.
       This Court review briefs upon filing to verify that they conform with the Montana
 Rules of Appellate Procedure. M. R. App. P. 12. We do not review briefs for substantive
 or legal arguments until after the case has been sent to the Court for classification. M. R.
 App. P. 19. Typically, an appellant should limit the number of issues on appeal. The
 opening brief shall contain "[a] statement ofthe issues presented for review[,][p]arties are
 encouraged to limit the number of issues to 4 or fewer[1" M. R. App. P. 12(1)(b). This
 Court declines to give Smith an opportunity to include more arguments on appeal when the
 State of Montana is foreclosed from filing another response brief. Accordingly,
      IT IS ORDERED that Smith's Motion to Amend Opening Brief is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Jacob Smith personally.
      DATED this Y1- --day of September, 2020.
                                               For the Court,




                                                             Chief Justice




                                           2